Case 4:21-cv-01657 Document 17 Filed on 05/27/21 in TXSD Page 1 of 2

a).
af

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHER DISTRICT OF TEXAS

HOUSTON DIVISION

SHELIA WALLINGSFORD, INDIVIDUALLY §
AND IN HER CAPACITY AS §
REPRESENTATIVE OF THE ESTATE OF § CIVIL ACTION NO. 21-01657
JAMES WALLINGSFORD §
Plaintiff, §

§
Vv. § JUDGE SIM LAKE

§

§

§ United States Courts
SEACOR MARINE, LLC, § Southern Distict of Texas
SEACOR LIFTBOATS, LLC AND § EP
TALOS ENERGY, LLC § MAY 27 2091

§

Defendants,

Nathan Ochsner, Clerk of Court

NOTICE OF VOLUNTARY DISMISSAL
PURSUANT TO F.R.C.P. 41(a)(1)(A)G)

Plaintiff, Shelia Wallingsford, individually and in her capacity as representative of the
estate of James Wallingsford (‘Plaintiff’), by and through undersigned counsel of record, does
hereby state that no party has served an answer or a motion for summary judgment. Pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(@), Plaintiff hereby dismisses Talos Energy, LLC
without prejudice, reserving to Plaintiff all rights and causes of action against Talos Energy, LLC

and all other parties herein.

Respectfully submitted,

DISCON LAW FIRM

BY: /s/THOMAS M. DISCON
THOMAS M. DISCON, T.A. #14219
CHARLOTTE D. STRIEF #35751
424 N. Causeway Blvd., Suite A
Mandeville, LA 70448

Telephone: 985-674-9748

Facsimile: 985 674-9749

Email: tdiscon@disconlawfirm.com
Case 4:21-cv-01657 Document 17 Filed on 05/27/21 in TXSD Page 2 of 2

2”

on

AND

/s/ ROBERT K. LANSDEN
ROBERT K. LANSDEN #25441
158 South 6" Street

Ponchatoula, LA 70454
Telephone: 985-370-9006

Email: robert@captainlansden.com
Attorneys for Plaintiff

 

CERTIFICATE OF SERVICE
I hereby certify that on May 25, 2021, I electronically filed the foregoing with the Clerk of
Court by using the electronic filing system. Notice of this filing will be sent by operation of the
court’s electronic filing system to all electronic filing participants. I also certify that the above and
foregoing has this date been forwarded by U.S. Mail, postage prepaid and properly addressed to
the non-electronic filing participants.

/s/ Thomas M. Discon
THOMAS M. DISCON

 

 

 
